DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed November 5, 2021.   Claims 2-21 are pending and an action on the merits is as follows.	
Objections to claims 8, 9, 18 and 21 have been withdrawn.
Applicants’ arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claims 2, 18 and 21 include the limitation “the at least one flywheel being coupled to the variable frequency drive independent of the bank of capacitors”.  However applicants’ originally filed disclosure does not properly describe such a feature.  According to applicants’ drawings, the variable frequency drive 12 is only coupled to DC circuit via IGBT power module 14.  Both the flywheel 100 and the bank of capacitors 37 are coupled to the DC circuit.  See Fig. 3.  Therefore the flywheel and the bank of capacitors are coupled to the variable frequency drive in the same way, i.e. through connection to the DC circuit.  The specification is silent as to the flywheel being coupled to the variable frequency drive independent of the bank of capacitors. Therefore this limitation is considered new matter.
Claims 3-17, 19 and 20 depend from claims 2 or 18 and therefore inherit all claimed limitations.  These claims then also contain the limitations considered as new matter.
Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 2, 18 and 21 include the limitation “the at least one flywheel being coupled to the variable frequency drive independent of the bank of capacitors”.  However applicants’ originally filed disclosure does not properly describe such a feature.  When two elements are independently coupled to a third element, each of the first two elements use a distinct electrical path to reach the third element, as is recognized in the art.  According to applicants’ drawings, the flywheel 100 and bank of capacitors 37 are not shown to have separate electrical paths to the variable frequency drive 12.  The variable frequency drive is only coupled to DC circuit via IGBT power module 14.  Both the flywheel and the bank of capacitors are coupled to the variable frequency drive through the DC circuit.  See Fig. 3.  The flywheel and bank of capacitors then, are coupled to the variable frequency drive in the same way, i.e. through connection to the DC circuit.  It is unclear whether the flywheel and bank of capacitors are intended to be directly coupled to the variable frequency drive instead of to the DC circuit, or if there is meant to be a direct electrical path to the variable frequency drive in addition to being coupled to the DC circuit.  Therefore this limitation does not meet the enablement requirement.
Claims 3-17, 19 and 20 depend from claims 2 or 18 and therefore inherit all claimed limitations.  These claims then also contain the limitations which do not meet the enablement requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 18 and 21 include the limitation “the at least one flywheel being coupled to the variable frequency drive independent of the bank of capacitors”.  However applicants’ originally filed disclosure does not properly describe such a feature.  According to applicants’ drawings, the variable frequency drive 12 is only coupled to DC circuit via IGBT power module 14.  Both the flywheel 100 and the bank of capacitors 37 are coupled to the DC circuit.  See Fig. 3.  It is unclear whether the flywheel and bank of capacitors are intended to be directly coupled to the variable frequency drive instead of the DC circuit.  For examining purposes, this limitation is interpreted as stating “the at least one flywheel being coupled to the DC circuit independent of the bank of capacitors”.  
Claims 3-17, 19 and 20 depend from claims 2 or 18 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 2 or 18.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 10, 15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. (US 2008/0048497 A1) in view of McCarthy et al. (US 5,712,456), further in view of Mo et al. (US 9,515,598 B2).
Claim 2: Donnelly et al. discloses an energy storage system for an elevator (page 7 ¶ [0099]) having an elevator motor including a variable frequency drive (page 5 ¶ [0082]).  A power system is electrically coupled to the variable frequency drive which comprises a bank of capacitors and a flywheel (page 5 ¶ [0080]), where a flywheel motor would be connected to the flywheel, as is recognized in the art.  A DC circuit (DC 
However McCarthy et al. teaches an energy storage system, where a flywheel motor generator (26) is shown in FIG. 1 to be coupled to a DC circuit (bus 19) independent of a capacitor (33).
Given the teachings of McCarthy et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy storage system disclosed in Donnelly et al. with providing the flywheel to be coupled to the DC circuit independent of the bank of capacitors.  Doing so would allow “the energy represented by current flowing at various voltage levels depending on the speed from the flywheel [to be] basically dumped into the capacitor[s]”, therefore allowing the drive to “respond in the same fashion as if the rectifier were of suitable, conventional size” as taught in McCarthy et al. (column 5 line 60 through column 6 line 1).  These references fail to disclose a capacitor control unit electrically coupled to the bank of capacitors, and the energy to be stored from and supplied to the motor to be based upon a sensed DC voltage of the DC circuit.

Given the teachings of Mo et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy storage system disclosed in Donnelly et al. as modified by McCarthy et al. with providing a capacitor control unit electrically coupled to the bank of capacitors, and the energy to be stored from and supplied to the motor to be based upon a sensed DC voltage of the DC circuit.  Doing so would “maintain a smooth DC voltage during deceleration without tripping the [drive] or generating an oscillation in the DC voltage” as taught in Mo et al. (column 2 lines 40-44).
Claim 3: Donnelly et al. modified by McCarthy et al. and Mo et al. discloses an energy storage system as stated above, where the bank of capacitors is shown in Mo et al. to receive the excess energy from the motor based upon a sensed increase in the DC voltage of the DC circuit (column 6 lines 4-6).
Claim 4: Donnelly et al. modified by McCarthy et al. and Mo et al. discloses an energy storage system as stated above, where the bank of capacitors is shown in Mo et al. to discharge the stored energy to the motor based upon a sensed decrease in the DC voltage of the DC circuit (column 6 lines 6-8). 
Claim 10: Donnelly et al. modified by McCarthy et al. and Mo et al. discloses an energy storage system where the flywheel and bank of capacitors are used to store the excess energy received form the elevator motor and supply the stored energy to the elevator motor based upon a sensed DC voltage of the DC circuit, as stated above.  The flywheel motor would further be controlled using a flywheel motor controller, as is recognized in the art.  Therefore the flywheel motor controller and the capacitor control unit would act in concert to both store the excess energy from and supply the stored energy to the elevator motor.
Claim 15: Donnelly et al. modified by McCarthy et al. and Mo et al. discloses an energy storage system where additional energy from the elevator motor is received in both the bank of capacitors and the flywheel, as stated above.  A brake is disclosed in Donnelly et al. to be configured to receive and dissipate additional energy received form the elevator motor over the excess energy stored in both the bank of capacitors and the flywheel (page 5 ¶ [0084]).
Claim 17: Donnelly et al. modified by McCarthy et al. and Mo et al. discloses an energy storage system as stated above, where Mo et al. teaches a variable frequency drive in which outputs are sensed including both an AC connection (column 5 lines 4-7) and DC connection (column 3 lines 8-9).  A flywheel motor controller would be in electrical communication with the flywheel motor to control the flywheel motor, as is recognized in the art.  The flywheel motor controller then senses the voltage of both the AC connection and DC connection of the variable frequency drive.
Claims 18 and 21: Donnelly et al. discloses a method of storing energy associated with operating an elevator and supplying energy to an elevator (page 7 ¶ 
However McCarthy et al. teaches a method of storing and supplying energy, where a flywheel motor generator (26) is shown in FIG. 1 to be coupled to a DC circuit (bus 19) independent of a capacitor (33).
Given the teachings of McCarthy et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Donnelly et al. with providing the flywheel to be coupled to the DC circuit independent of the bank of capacitors.  Doing so would allow “the energy represented by current flowing at various voltage levels depending on the speed from the flywheel [to be] basically dumped into the capacitor[s]”, therefore allowing the drive 
However Mo et al. teaches a method of storing and supplying energy, where excess energy/energy demand associated with the DC circuit is sensed and selectively supplied and stored at a bank of capacitors (60) from a motor (induction machine 54) based upon a decrease in electrical power drawn by the motor, and the stored energy is further selectively supplied to the motor based upon the sensed energy based upon an increase in electrical power drawn by the motor (column 5 line 66 through column 6 line 8).  Therefore a capacitor control unit would be included to electrically couple to the bank of capacitors.
Given the teachings of Mo et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy storage system disclosed in Donnelly et al. as modified by McCarthy et al. with providing excess energy/energy demand associated with the DC circuit to be sensed, at a capacitor control unit electrically coupled to the bank of capacitors and the flywheel motor, based upon a decrease/increase in electrical power drawn by the elevator motor, 
Claim 19: Donnelly et al. modified by McCarthy et al. and Mo et al. discloses a method where the excess energy stored in the bank of capacitors and the flywheel are supplied to the elevator motor based upon an increase in the electrical power drawn by the elevator motor, as stated above.
Claims 5, 13, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. (US 2008/0048497 A1) modified by McCarthy et al. (US 5,712,456) and Mo et al. (US 9,515,598 B2) as applied to claim 2 above, further in view of Wesson et al. (US 8,172,042 B2).
Claim 5: Donnelly et al. modified by McCarthy et al. and Mo et al. discloses an energy storage system as stated above, where the bank of capacitors is shown in FIGURE 4 of Donnelly et al. to be in electrical communication with a contactor (switch between inverter 410 and motor 407), which is configured to isolate the elevator motor from the bank of capacitors.  These references fail to disclose the isolation to occur when a fault occurs in the energy storage system.
However Wesson et al. teaches an energy system, where an elevator motor is isolated (disconnected) from a DC bus (11) when a fault (failure of a component) occurs in the system (column 5 lines 61-63).
Given the teachings of Wesson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy storage system disclosed in Donnelly et al. as modified by McCarthy et al. 
Claim 13: Donnelly et al. modified by McCarthy et al. and Mo et al. discloses an energy storage system as stated above, but fails to disclose the DC voltage of the DC circuit to increase when the elevator motor is in an overhauling situation.
However Wesson et al. teaches an energy system, where DC power of a DC circuit (DC bus 11) increases when an elevator is in an overhauling situation (column 3 lines 54-60).
Given the teachings of Wesson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy storage system disclosed in Donnelly et al. as modified by McCarthy et al. and Mo et al. with providing the DC voltage of the DC circuit to increase when the elevator motor is in an overhauling situation.  Doing so would “maximize efficient use of power on common DC [circuit]” as taught in Wesson et al. (column 3 lines 61-64).
Claim 14: Donnelly et al. modified by McCarthy et al., Mo et al. and Wesson et al. discloses an energy storage system as stated above, where the overhauling situation is shown in Wesson et al. to be caused by a deceleration of the elevator (column 3 lines 54-60).
Claim 16: Donnelly et al. modified by McCarthy et al. and Mo et al. discloses an energy storage system as stated above, where an inverter (410) is shown in Figure 4 of Donnelly et al. used to convert DC power to AC power.  These references fail to disclose the inverter to convert DC power stored in the flywheel and the bank of 
However Wesson et al. teaches an energy system, where inverters (26a-26c) convert DC power from a DC circuit (DC bus 11) to AC power to power elevator motors (18a-18c) (column 4 lines 53-56) during a failure of a power supply (20) to the elevator motors (column 5 lines 1-4), where the power supply is AC (column 1 lines 45-49).
Given the teachings of Wesson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy storage system disclosed in Donnelly et al. as modified by McCarthy et al. and Mo et al. with providing the inverter to convert DC power from DC circuit, stored in the flywheel and the bank of capacitors, to AC power to power the elevator motor during failure of an AC power supply to the elevator motor. Doing so would allow “for limited emergency and rescue operation of elevator” as taught in Wesson et al. (column 5 lines 1-4).
Claim 20: Donnelly et al. modified by McCarthy et al. and Mo et al. discloses a method where the excess energy stored in the bank of capacitors and the flywheel are supplied to the elevator motor, as stated above.  These references fail to disclose the supplying to be based upon a fault in an AC power supply to the elevator motor.
However Wesson et al. teaches a method of storing energy, where power from a DC circuit (DC bus 11) is supplied to power elevator motors (18a-18c) (column 4 lines 53-56) during a failure of a power supply (20) to the elevator motors (column 5 lines 1-4), where the power supply is AC (column 1 lines 45-49).
.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. (US 2008/0048497 A1) modified by McCarthy et al. (US 5,712,456) and Mo et al. (US 9,515,598 B2) as applied to claim 2 above, further in view of Shapira et al. (US 2014/0364272 A1).
Claim 6: Donnelly et al. modified by McCarthy et al. and Mo et al. discloses an energy storage system where the flywheel is used to store the excess energy received form the elevator motor based upon a sensed DC voltage of the DC circuit, as stated above.  The flywheel motor would further be in electrical communication with a flywheel motor controller for controlling the flywheel motor, as is recognized in the art.  These references fail to disclose the flywheel motor controller to control the flywheel motor to increase the speed of the flywheel to store the excess energy.
However Shapira et al. teaches an energy storage system, where rotation of a flywheel is controlled to increase the speed of the flywheel to store an increased amount of energy (page 6 ¶ [0086]).  Therefore a flywheel motor would be in electrical communication with a flywheel motor controller to control the flywheel motor. 
Given the teachings of Shapira et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Claim 7: Donnelly et al. modified by McCarthy et al., Mo et al. and Shapira et al. discloses an energy storage system where a flywheel motor controller controls the flywheel motor, and the flywheel discharges (supplies) the received excess energy to the elevator motor based upon a sensed decrease in the DC voltage of the DC circuit, as stated above.  The flywheel motor controller then controls the flywheel motor to discharge the received excess energy, as is recognized in the art.
Claim 8: Donnelly et al. modified by McCarthy et al. and Mo et al. discloses an energy storage system as stated above, but fails to disclose the flywheel to include magnetic bearings configured to reduce a rotational friction associated with the flywheel by levitating the flywheel.
However Shapira et al. teaches an energy storage system, where a flywheel includes magnetic bearings configured to reduce a rotational friction associated with the flywheel by levitating the flywheel (page 6 ¶ [0086]).
Given the teachings of Shapira et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy storage system disclosed in Donnelly et al. as modified by Mo et al. with providing the flywheel to include magnetic bearings configured to reduce a rotational friction associated with the flywheel by levitating the flywheel.  Doing so would allow .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. (US 2008/0048497 A1) modified by McCarthy et al. (US 5,712,456) and Mo et al. (US 9,515,598 B2) as applied to claim 2 above, further in view of Townend (US 10,432,061 B2).
Claim 9: Donnelly et al. modified by McCarthy et al. and Mo et al. discloses an energy storage system as stated above, but fails to disclose the flywheel motor to include a magnetic rotor configured to reduce an operational temperature of the flywheel motor.
However Townend teaches an energy storage system, where a flywheel motor includes a magnetic inner portion configured to reduce an operational temperature (heat) of the flywheel motor (column 4 lines 24-26), where the inner portion is a rotor (column 2 line 33).
Given the teachings of Townend, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy storage system disclosed in Donnelly et al. as modified by McCarthy et al. and Mo et al. with providing the flywheel motor to include a magnetic rotor configured to reduce an operational temperature of the flywheel motor.  Doing so would “allow rotation within a vacuum for efficiency as heat dissipation is not so critical”, as taught in Townend (column 4 lines 26-27).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. (US 2008/0048497 A1) modified by McCarthy et al. (US 5,712,456) and Mo et al. (US 9,515,598 B2) as applied to claim 2 above, further in view of Blasko et al. (US 2011/0247900 A1).
Claims 11 and 12: Donnelly et al. modified by McCarthy et al. and Mo et al. discloses an energy storage system as stated above, but fails to disclose the flywheel motor and the bank of capacitors to be electrically connected in series or parallel in the DC circuit.
However Blasko et al. teaches an energy storage system, where an energy storing device, such as a combination of flywheel and bank of capacitors (supercapacitors) can be connected in series or parallel (page 2 ¶ [0015]).
Given the teachings of Blasko et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy storage system disclosed in Donnelly et al. as modified by McCarthy et al. and Mo et al. with providing the flywheel motor and the bank of capacitors to be electrically connected in series or parallel in the DC circuit.  Doing so would allow for a more versatile energy storage system to accommodate different amounts of energy transfer between the flywheel/bank of capacitors and the motor based on individual system requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        November 16, 2021